UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2145



MICHELE Z. DARBEAU,

                                                 Plaintiff - Appellant,

          versus


AIR CONDITIONING   &   REFRIGERATION   INSTITUTE
(ARI),

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-467)


Submitted:   January 7, 2005                 Decided:   January 25, 2005


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michele Z. Darbeau, Appellant Pro Se. Kelvin LeVel Newsome, Mikie
Fotios Melis, LECLAIR RYAN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michele Z. Darbeau appeals the district court’s orders

dismissing    her   civil   action   against   the   Air   Conditioning   &

Refrigeration Institute, denying her motion to alter or amend

judgment, and denying as moot her motion to compel production of

documents.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     See Darbeau v. Air Conditioning & Refrigeration

Inst., No. CA-04-467 (E.D. Va. filed July 7, 2004 & entered July 8,

2004; filed Aug. 12, 2004 & entered Aug. 16, 2004).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED